Case: 13-13996     Date Filed: 07/01/2014   Page: 1 of 8


                                                                [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 13-13996
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 2:13-cv-14017-DLG



MATTHEW PAUL MORRIS,

                                                                  Plaintiff-Appellant,


                                       versus

PAUL C. MAY,
Sheriff,
RONALD WHITE,
Jail Admin.,
SONYA OLDHAM,
Head Nurse, sued in their individual and official capacities,

                                                                Defendants-Appellees.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                   (July 1, 2014)
               Case: 13-13996     Date Filed: 07/01/2014     Page: 2 of 8


Before WILSON, MARTIN, and ANDERSON, Circuit Judges.

PER CURIAM:

      Matthew Morris, proceeding pro se, appeals the district court’s dismissal of

his 42 U.S.C. § 1983 action against Paul May (Sheriff of Okeechobee County);

Ronald White (Jail Administrator of the Okeechobee County Detention Center

(OCDC)); and Sonya Oldham (OCDC’s Head Nurse). Morris argues that the

district court erred in dismissing his claims as frivolous because they were barred

by the doctrine of claim preclusion. He further argues that his complaint properly

presents several claims for violations of his constitutional rights. After careful

review, we affirm.

                                            I.

      When a plaintiff proceeds in forma pauperis, the district court must dismiss

the case if it determines that the action is frivolous. 28 U.S.C. § 1915(e)(2)(B)(i).

For example, if it is clear that an affirmative defense bars the complaint, dismissal

at the screening stage is appropriate. Clark v. State of Ga. Pardons and Paroles

Bd., 915 F.2d 636, 640 (11th Cir. 1990) (“[I]f the district court sees that an

affirmative defense would defeat the action, a [dismissal on the grounds of

frivolity] is allowed”). “A determination of frivolity is best left to the district

court, and we will review such determinations only for abuse of discretion.” Bilal

v. Driver, 251 F.3d 1346, 1349 (11th Cir. 2001).


                                            2
               Case: 13-13996     Date Filed: 07/01/2014    Page: 3 of 8


      One of the affirmative defenses that may lead to dismissal at the screening

stage is the doctrine of claim preclusion (otherwise known as res judicata). The

doctrine of claim preclusion bars the filing of claims that were raised or could have

been raised in an earlier proceeding when:

      (1) there is a final judgment on the merits; (2) the decision was
      rendered by a court of competent jurisdiction; (3) the parties, or those
      in privity with them, are identical in both suits; and (4) the same cause
      of action is involved in both cases.

Ragsdale v. Rubbermaid, Inc., 193 F.3d 1235, 1238 (11th Cir. 1999). Whether a

claim is barred by earlier litigation is a determination of law that this Court reviews

de novo. Id.

      Morris does not dispute that he previously filed a § 1983 complaint against

May, White, and Oldham. See Morris v. May, No. 2:10-cv-14307 (S.D. Fla. filed

Nov. 12, 2010). He also does not dispute that the United States District Court for

the Southern District of Florida was a court of competent jurisdiction that

dismissed his claims on the merits. See NAACP v. Hunt, 891 F.2d 1555, 1560

(11th Cir. 1990) (dismissal for failure to state a claim is a judgment on the merits).

Instead, Morris argues that claim preclusion does not apply here because he did not

have a full and fair opportunity to litigate his claims in the previous action.

Alternatively, he argues that the two cases do not involve the same cause of action

because he now raises claims that are “temporally distinct” from those previously

rejected by the district court. Both of these arguments are unavailing.

                                           3
               Case: 13-13996     Date Filed: 07/01/2014    Page: 4 of 8


                                          A.

      First, we agree that claim preclusion only applies when a party has had a

“full and fair opportunity to litigate” the claims and issues settled in a previous

suit. See Taylor v. Sturgell, 553 U.S. 880, 892–93, 128 S. Ct. 2161, 2171 (2008).

But we disagree with Morris’s contention that he received less than a full and fair

opportunity in his previous case. After Morris filed his previous § 1983 complaint,

the district court adopted the magistrate judge’s recommendation to dismiss

Morris’s complaint without prejudice, allowing Morris to provide additional facts

supporting his claims. When Morris failed to do so, the district court dismissed

Morris’s complaint with prejudice. Given that Morris had not just one but two

opportunities to state a claim for relief, we cannot say that Morris was denied a

“full and fair opportunity to litigate” the claims in his previous § 1983 suit.

      Morris responds that it was not possible for him to draft a valid complaint

because OCDC systematically denied him access to a law library and opportunities

to research his § 1983 claims. He submits that there was no way for him to know

the pleading requirements for § 1983 actions or even the rules of procedure without

access to some form of legal assistance. In support of this position, Morris

reminds us that “the fundamental constitutional right of access to the courts

requires prison authorities to assist inmates in the preparation and filing of

meaningful legal papers by providing prisoners with adequate law libraries or


                                           4
                Case: 13-13996       Date Filed: 07/01/2014      Page: 5 of 8


adequate assistance from persons trained in the law.” Bounds v. Smith, 430 U.S.
817, 828, 97 S. Ct. 1491, 1498 (1977); see also Cruz v. Hauck, 515 F.2d 322, 332

(5th Cir. 1975) (remanding for the district court to determine whether all inmates

have adequate access to the courts by reasonable access to attorneys, legal

materials, or any other reasonable means).1

       While we are sympathetic to the fundamental rights of prisoners to access

the courts, Morris’s argument misses the mark because he does not show how

access to a law library would have helped him in his previous § 1983 action. The

Supreme Court has told us that prisoners do not have a “freestanding right to a law

library or legal assistance.” Lewis v. Casey, 518 U.S. 343, 351, 116 S. Ct. 2174,

2180 (1996). Rather, a prisoner “must go one step further and demonstrate that the

alleged shortcomings in the library or legal assistance program hindered his efforts

to pursue a legal claim.” Id. But Morris has not made this showing. His previous

lawsuit was not unsuccessful because of a “failure to satisfy some technical

requirement” that Morris would have learned about from legal research. Id.

Neither was he “so stymied by inadequacies of the law library that he was unable

even to file a complaint.” Id. Rather, the district court dismissed Morris’s

complaint because he failed to provide sufficient facts supporting his claims. And


1
 In Bonner v. City of Prichard, 661 F.2d 1206 (11th Cir. 1981) (en banc), we adopted as binding
precedent all decisions of the former Fifth Circuit handed down before October 1, 1981. Id. at
1209.
                                               5
               Case: 13-13996      Date Filed: 07/01/2014   Page: 6 of 8


when the district court invited him to submit an amended complaint with these

additional details, Morris did not do so. Without a more specific showing of

prejudice, we cannot conclude that Morris was thwarted from fully and fairly

litigating his previous lawsuit.

                                           B.

      Morris next argues that his two complaints against May, White, and Oldham

involve different causes of action because the claims are “temporally distinct.”

According to Morris, many of the claims from his previous complaint are

“continuous violations” that have persisted since the dismissal of his first

complaint. As a result, Morris argues that his new injuries entitle him to a new

lawsuit.

      Whether claims are “temporally distinct” or even whether they have led to

different injuries, however, does not necessarily mean the two causes of action are

different. Under our precedent, “[t]he principal test for determining whether the

causes of action are the same is whether the primary right and duty are the same in

each case.” Citibank, N.A. v. Data Lease Fin. Corp., 904 F.2d 1498, 1503 (11th

Cir. 1990) (quotation marks omitted). In other words, a court “must look at the

factual issues to be resolved in [the second lawsuit], and compare them with the

issues explored in” the first lawsuit. S.E.L. Maduro v. M/V Antonio de Gastaneta,

833 F.2d 1477, 1482 (11th Cir. 1987). “[I]f a case arises out of the same nucleus


                                           6
                Case: 13-13996       Date Filed: 07/01/2014       Page: 7 of 8


of operative fact, or is based upon the same factual predicate, as a former action,”

then the two cases are really the same. Ragsdale, 193 F.3d at 1239.

       With these principles in mind, we agree with the district court that the causes

of action in Morris’s 2013 complaint are identical to the causes of action asserted

in his 2010 complaint. Both complaints seek relief based on the same allegations

of mistreatment by May, White, and Oldham: (1) the confiscation of his eyeglasses

and medication; (2) his placement in segregation; (3) his “diabetic watch” diet and

related medical treatments; (4) Oldham’s suggestion that Morris was a sex

offender; (5) May and White’s failure to take any actions to stop the practices; and

(6) the denial of access to a law library to research the issues involved in his

criminal case. The similarities in the factual allegations underlying these two

complaints demonstrate that Morris is essentially seeking to relitigate the same

“nucleus of operative fact” that he alleged in his previous § 1983 suit. As a result,

the district court did not err in finding that Morris’s complaint was barred by the

doctrine of claim preclusion.2




2
 Because we agree with the district court that Morris’s claims are barred by claim preclusion, we
do not consider his argument that his current complaint properly presents violations of his
constitutional rights.
                                               7
              Case: 13-13996     Date Filed: 07/01/2014    Page: 8 of 8


                                         II.

      For these reasons, the district court did not abuse its discretion when it

dismissed Morris’s complaint as frivolous under § 1915(e)(2)(B)(i).

      AFFIRMED.




                                          8